Title: From Alexander Hamilton to Peter Robinson, 24 October 1799
From: Hamilton, Alexander
To: Robinson, Peter


          
            Sir,
            New York October 24th. 99
          
          Your letter of the seventh instant has been delivered to me.
          You will be pleased to proceed as soon as possible to Wilmington in the State of Delaware. Immediately upon your arrival at that place you will report yourself to Major Cass, and take his orders—
          With consideration I am, Sir
          Lt. Robinson—
        